

EXHIBIT 10.2













SCHNITZER STEEL INDUSTRIES, INC.


DEFERRED COMPENSATION PLAN


FOR NON-EMPLOYEE DIRECTORS


EFFECTIVE AUGUST 31, 2006
 
 
 
 
 
 
 
 
 
 
 
 


 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 



   
PAGE
     
1.
Purpose; Effective Date
1
     
2.
Eligibility
1
     
3.
Deferral Elections
1
     
4.
Accounts
2
     
5.
Payment of Benefits
4
     
6.
Administration
6
     
7.
Claims Procedure
6
     
8.
Amendment and Termination of the Plan
7
     
9.
Miscellaneous
8

 
 
 

 
 
-i-

--------------------------------------------------------------------------------

 



SCHNITZER STEEL INDUSTRIES, INC.


DEFERRED COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS



1.  Purpose; Effective Date. The Board of Directors (the “Board”) of Schnitzer
Steel Industries, Inc. (the “Company”) adopts this Deferred Compensation Plan
for Non-Employee Directors (the “Plan”) for the purpose of providing an unfunded
nonqualified deferred compensation plan for non-employee directors. The Plan is
effective as of August 31, 2006, although initial deferral elections may be
submitted at any time after August 1, 2006.
 
2.  Eligibility. Persons eligible to defer compensation under the Plan shall
consist of non-employee directors of the Company (“Directors”)
 
3.  Deferral Elections. A Director may elect to defer compensation under the
Plan by submitting a “Participation Agreement” to the Company on a form
specified by the Company no later than the applicable deferral deadline. Any
Director who has submitted a Participation Agreement or who has vested deferred
stock units (“DSUs”) granted under the 1993 Stock Incentive Plan that have been
credited under the Plan is hereafter referred to as a “Participant.” A
Participation Agreement submitted by a Participant shall automatically continue
from year to year and shall be irrevocable with respect to compensation once the
deferral deadline for that compensation has passed, but the Participant may
modify or terminate a Participation Agreement for compensation payable in any
year by submitting a revised Participation Agreement or otherwise giving written
notice to the Company at any time on or prior to the deferral deadline for that
compensation.
 
(a)  Elections by Continuing Directors.
 
(i)  Fees. A Director may elect to defer receipt of all or any portion of the
annual retainer, meeting fees and any other cash fees payable for service as a
director (“Fees”). The deferral deadline for an election to defer Fees for
services performed in any calendar year shall be the last day of the prior
calendar year; provided however, that the deferral deadline for an election to
defer Fees for services performed in the last four months of 2006 shall be
August 31, 2006.
 
(ii)  Deferred Stock Units. When DSUs become vested, the number of shares of the
Company’s Class A Common Stock (“Common Stock”) subject to the DSU
(“DSU Shares”) shall be credited to the Director’s Account under the Plan
pursuant to Section 4(b). A Director may elect to receive all or any portion of
any DSU Shares in installments as provided in this Plan rather than in a lump
sum following termination of Board service as provided in the DSU award
agreement. Except as provided in Section 5(f), the deferral deadline for such an
election with respect to DSU Shares awarded in exchange for services performed
in any calendar year shall be the last day of the prior calendar year provided
however, that the deferral deadline for an election to defer DSUs to vest over a
service period beginning August 31, 2006 shall be August 31, 2006. For example,
if an award of DSUs is made on August 31, 2006 that will vest based on continued
board service beginning August 31, 2006, the deferral deadline shall be August
31, 2006; and if an award of DSUs is made in January 2007
 
 
-1-

--------------------------------------------------------------------------------

 
 
that will vest based on continued board service until January 2008, the deferral
deadline shall be December 31, 2006.
 
(b)  New Directors. A person who first becomes a Director during a calendar year
may elect to defer any of the types of compensation referred to in paragraph (a)
above that is payable solely for services performed during the remainder of the
calendar year after submission of the Participation Agreement, subject to all of
the provisions of paragraph (a), except that the election shall be made prior to
the date the person becomes a Director.
 
4.  Accounts.
 
(a)  Accounts. The Company shall establish on its books one or two separate
accounts (individually, an “Account” and collectively, the “Accounts”) for each
Participant: a Stock Account, which shall be denominated in shares of Common
Stock, including fractional shares, and a Cash Account, which shall be
denominated in U.S. dollars.
 
(b)  Allocation of Deferrals Among Accounts; Transfers Among Accounts. DSU
Shares shall be credited solely to the Stock Account. Fees deferred by a
Director shall be credited to the Stock Account or the Cash Account as elected
by the Director at the time the Director elects to defer Fees. An election
between the Stock Account and the Cash Account shall be irrevocable as to the
deferred Fees covered by the election. The credit for Fees shall be entered on
the Company’s books of account at the time that Fees are paid to other Directors
who do not elect to defer the payment of such Fees. The credit for DSU Shares
shall be entered on the Company’s books of account as of the date the DSU Shares
become vested. Subject to such rules and conditions as may be approved by the
Committee, Participants may elect to transfer amounts previously credited to the
Cash Account to the Stock Account. No transfers may be made out of a Stock
Account unless otherwise permitted under Section 4(f)(iv).
 
(c)  Valuation of Stock; Dividend Credits. With respect to each amount of Fees
deferred to a Director’s Stock Account, the Stock Account shall be credited with
a number of shares equal to the deferred Fees divided by the closing market
price of the Common Stock on the day the deferred Fees would have been paid if
not for the deferral. As of each date for payment of dividends on the Common
Stock, each Stock Account shall be credited with an additional number of shares
(including fractional shares) equal to the total amount of dividends that would
have been paid on the number of shares recorded as the balance of that Account
as of the record date for such dividend divided by the closing market price for
the Common Stock on such dividend payment date.
 
(d)  Cash Account Interest. Interest shall be credited to the Cash Account of
each Participant as of the last day of each calendar quarter. The rate of
interest to be applied at the end of each calendar quarter shall be the average
interest rate paid by the Company on borrowings under the Company’s senior
revolving credit agreement (or if there are no borrowings in a quarter, at the
prime rate) plus 2%. Interest shall be calculated for each calendar quarter
based upon the average daily balance of the Participant’s Cash Account during
the quarter.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(e)  Statement of Account. At the end of each calendar quarter, a report shall
be issued by the Company to each Participant setting forth the balances of the
Participant’s Accounts under the Plan.
 
(f)  Effect of Corporate Transaction on Stock Accounts. At the time of
consummation of a Corporate Transaction (as defined below), if any, the amount
credited to a Participant’s Stock Account shall be converted into a credit for
cash or common stock of the acquiring company (“Acquiror Stock”) based on the
consideration received by shareholders of the Company in the Corporate
Transaction, as follows:
 
(i)  Stock Transaction. If holders of Common Stock receive Acquiror Stock in the
Corporate Transaction, then (1) the amount credited to each Participant’s Stock
Account shall be converted into a credit for the number of shares of Acquiror
Stock that the Participant would have received as a result of the Corporate
Transaction if the Participant had actually held the Common Stock credited to
his or her Stock Account immediately prior to the consummation of the Corporate
Transaction, and (2) Stock Accounts will thereafter be denominated in shares of
Acquiror Stock and ongoing deferral and crediting of Fees and DSU Shares, if
any, shall continue to be made into the Stock Accounts as so denominated in
accordance with the terms of the DSUs and outstanding deferral elections.
 
(ii)  Cash or Other Property Transaction. If holders of Common Stock receive
cash or other property in the Corporate Transaction, then (1) the amount
credited to a Participant’s Stock Account shall be transferred to the
Participant’s Cash Account and converted into a cash credit for the amount of
cash or the value of the property that the Participant would have received as a
result of the Corporate Transaction if the Participant had actually held the
Common Stock credited to his or her Stock Account immediately prior to the
consummation of the Corporate Transaction, and (2) Stock Accounts shall no
longer exist under the Plan and all ongoing deferrals, if any, shall thereafter
be made into Cash Accounts.
 
(iii)  Combination Transaction. If holders of Common Stock receive Acquiror
Stock and cash or other property in the Corporate Transaction, then (1) the
amount credited to each Participant’s Stock Account shall be converted in part
into a credit for Acquiror Stock under Section 4(f)(i) and in part into a credit
for cash under Section 4(f)(ii) in the same proportion as such consideration is
received by shareholders, and (2) ongoing deferral and crediting of Fees and DSU
Shares, if any, shall continue to be made into the Stock Accounts as provided in
Section 4(f)(i) in accordance with the terms of the DSUs and outstanding
deferral elections.
 
(iv)  Election Following Stock Transaction. For a period of 12 months following
the consummation of any Corporate Transaction which results in Participants
having Stock Accounts denominated in Acquiror Stock, each Participant shall have
a one-time right to elect to transfer the entire amount in the Participant’s
Stock Account into the Participant’s Cash Account. Such election shall be made
by written notice to the Company and shall be effective on the date received by
the Company. If such an election is made, the amount of cash to be credited to
the Participant’s Cash Account shall be determined by multiplying the number of
shares of Acquiror Stock in the Participant’s Stock Account by the closing
market price of the Acquiror
 
 
-3-

--------------------------------------------------------------------------------

 
 
Stock reported for the effective date of the election or, if such day is not a
trading day, the next trading day.
 
(v)  For purposes of this Plan, a “Corporate Transaction” shall mean any of the
following:
 
(1)  any consolidation, merger or plan of share exchange involving the Company
(a “Merger”) pursuant to which shares of Common Stock would be converted into
cash, securities or other property; or
 
(2)  any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all, or substantially all, the assets of the
Company.
 
5.  Payment of Benefits.
 
(a)  Plan Benefits. The Company shall pay Plan benefits to each Participant
equal to the Participant’s Accounts. Each Participation Agreement shall include
an election by the Participant as to the term of benefit payments with respect
to amounts deferred under the Participation Agreement. Except as otherwise
provided in this Section 5, such elections shall be irrevocable with respect to
compensation once the deferral deadline for that compensation has passed.
Participants may make different payment elections with respect to subsequent
deferrals of compensation, but no Participant may at any time have compensation
deferred under the Plan payable under more than two different payment elections.
 
(b)  Commencement of Payments. Benefits shall commence in January of the year
following the year in which service as a Director of the Company ceases. If a
Director has not filed a deferral election with respect to DSU Shares, all
amounts representing the DSU Shares shall be paid to the Director in a lump sum
in January of the year following the year in which service as a director ceases.
 
(c)  Term of Payments. Participants may elect in their Participation Agreements
to have benefits from their Accounts paid in (i) up to 15 annual installments,
(ii) a single lump sum payment, or (iii) a combination of a partial lump sum
payment (expressed as a percentage) and the remainder in up to 15 annual
installments.
 
(d)  Form of Payments. Benefits payable to a Participant from a Stock Account
shall be paid as a distribution of Common Stock plus cash for fractional shares.
Benefits payable to a Participant from a Cash Account shall be paid in cash.
 
(e)  Payment Timing and Valuation. All lump sum payments or installment payments
due under the Plan in any year shall be paid on a date in January determined by
the Company. All payments shall be based on Account balances as of the close of
business on the last trading day of the immediately preceding year. Each partial
lump sum payment and installment payment to a Participant shall be paid in the
same proportion from each of the Accounts of the Participant subject to the
applicable payment election. The amount of each installment payment from each
Account shall be determined by dividing the Account balance by the number of
remaining installments, including the current installment to be paid.
 
 
-4-

--------------------------------------------------------------------------------

 
 
(f)  Modification of Payment Elections. After a Participant’s election under
Section 5(c) regarding the term of any benefit payments has otherwise become
irrevocable or after the deferral deadline for a deferral election under Section
3 with respect to DSU Shares has passed, the Participant may elect to change
such term of payments (including a change from lump sum payment with respect to
DSU Shares), provided (1) no such change shall be effective unless the change
election is made in writing delivered to the Company no later than the last day
of the second year preceding the year in which payment of such benefits would
otherwise have commenced and (2) the change election must include an election to
defer commencement of payment of benefits for a period of not less than five (5)
years from the year in which payment of such benefits would otherwise have
commenced; provided, however, that all payments under any such change election
must be completed by the fifteenth year following the year in which service as a
Director ceases.
 
(g)  Designation of Beneficiaries; Death.
 
(i)  Each Participant shall have the right, at any time, to designate any person
or persons as the Participant’s beneficiary or beneficiaries (both primary as
well as secondary) to whom benefits under this Plan shall be paid in the event
of the Participant’s death prior to complete distribution of the benefits due
under the Plan. If greater than fifty percent (50%) of the benefit is designated
to a beneficiary other than the Participant’s spouse, such beneficiary
designation shall be consented to by the Participant’s spouse. Each beneficiary
designation shall be in written form prescribed by the Company and will be
effective only if filed with the Company during the Participant’s lifetime. Such
designation may be changed by the Participant at any time without the consent of
a beneficiary, subject to the spousal consent requirement above. If no
designated beneficiary survives the Participant, the balance of the
Participant’s benefits shall be paid to the Participant’s surviving spouse or,
if no spouse survives, to the Participant’s estate.
 
(ii)  Upon the death of a Participant, any benefits payable to a surviving
spouse as beneficiary shall be paid in accordance with the payment elections for
such benefits that would have applied if the Participant had not died, and any
benefits payable to any other beneficiary (including a secondary beneficiary
following the death of a surviving spouse) shall be paid in a single lump sum
payment in January of the year following death.
 
(h)  Unforeseeable Emergency. Notwithstanding the foregoing provisions of this
Section 5, an accelerated payment from a Participant’s Accounts may be made to
the Participant (or to the Participant’s beneficiary following the Participant’s
death) in the sole discretion of the Committee based upon a finding that the
Participant (or the Participant’s beneficiary following the Participant’s death)
has suffered an Unforeseeable Emergency. For this purpose, “Unforeseeable
Emergency” means a severe financial hardship to the Participant (or the
Participant’s beneficiary following the Participant’s death) resulting from a
sudden and unexpected illness or accident of the Participant (or the
Participant’s beneficiary following the Participant’s death) or a dependent of
the Participant (or the Participant’s beneficiary following the Participant’s
death), loss of the Participant’s (or the Participant’s beneficiary following
the Participant’s death) property due to casualty, or other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the control of the Participant (or the Participant’s beneficiary
following the Participant’s death). Unforeseeable Emergency shall be
 
 
-5-

--------------------------------------------------------------------------------

 
 
determined by the Committee on the basis of information supplied by the
Participant (or the Participant’s beneficiary following the Participant’s death)
in accordance with uniform guidelines promulgated from time to time by the
Committee. The amount of any accelerated payment under this Section 5(h) shall
be limited to the amount reasonably necessary to meet the Participant’s (or the
beneficiary’s following the Participant’s death) needs resulting from the
Unforeseeable Emergency, after taking into account insurance and other potential
sources of funds to meet such needs, plus the amount reasonably necessary to
cover income and withholding taxes on the accelerated payment. Any such
accelerated payment shall be paid as promptly as practicable following approval
by the Committee and shall be paid pro-rata from the Participant’s Accounts
based on the account balances as of the close of business on the day prior to
the payment date.
 
(i)  Payment to Guardian. If a benefit under the Plan is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person responsible for the care and custody of
such minor, incompetent or person. The Committee may require proof of
incompetence, minority, incapacity or guardianship as it may deem appropriate
prior to distribution of the Plan benefit. Such distribution shall completely
discharge the Committee and the Company from all liability with respect to such
benefit.
 
(j)  Withholding; Payroll Taxes. The Company shall withhold from payments made
hereunder any taxes required to be withheld from such payments under federal,
state or local law.
 
6.  Administration.
 
(a)  Committee Duties. This Plan shall be administered by the Compensation
Committee of the Board (the “Committee”). The Committee shall have
responsibility for the general administration of the Plan and for carrying out
its intent and provisions. The Committee shall interpret the Plan and have such
powers and duties as may be necessary to discharge its responsibilities. The
Committee may, from time to time, employ other agents and delegate to them such
administrative duties as it sees fit, and may from time to time consult with
counsel who may be counsel to the Company.
 
(b)  Binding Effect of Decisions. The decision or action of the Committee in
respect of any question arising out of or in connection with the administration,
interpretation and application of the Plan and the rules and regulations
promulgated hereunder shall be final and conclusive and binding upon all persons
having any interest in the Plan.
 
7.  Claims Procedure.
 
(a)  Claim. Any person claiming a benefit, requesting an interpretation or
ruling under the Plan, or requesting information under the Plan shall present
the request in writing to the Committee, which shall respond in writing as soon
as practicable.
 
(b)  Denial of Claim. If the claim or request is denied, the written notice of
denial shall state:
 
 
-6-

--------------------------------------------------------------------------------

 
 
(i)  The reasons for denial, with specific reference to the Plan provisions on
which the denial is based;
 
(ii)  A description of any additional material or information required and an
explanation of why it is necessary; and
 
(iii)  An explanation of the Plan’s claim review procedure.
 
(c)  Review of Claim. Any person whose claim or request is denied or who has not
received a response within thirty (30) days may request review by notice given
in writing to the Committee. The claim or request shall be reviewed by the
Committee who may, but shall not be required to, grant the claimant a hearing.
On review, the claimant may have representation, examine pertinent documents,
and submit issues and comments in writing.
 
(d)  Final Decision. The decision on review shall normally be made within sixty
(60) days. If an extension of time is required for a hearing or other special
circumstances, the claimant shall be notified and the time limit shall be one
hundred twenty (120) days. The decision shall be in writing and shall state the
reasons and the relevant Plan provisions. All decisions on review shall be final
and bind all parties concerned.
 
8.  Amendment and Termination of the Plan.
 
(a)  Amendment. The Board may at any time amend the Plan in whole or in part;
provided, however, that no amendment shall affect the terms of any previously
deferred amounts or the terms of any irrevocable Participation Agreement of any
Participant.
 
(b)  Termination. The Board may at any time partially or completely terminate
the Plan if, in its judgment, the tax, accounting, or other effects of the
continuance of the Plan, or potential payments thereunder, would not be in the
best interests of the Company.
 
(i)  Partial Termination. The Board may partially terminate the Plan by
instructing the Committee not to accept any additional Participation Agreements
and terminating all existing Participation Agreements to the extent such
Participation Agreements have not yet become irrevocable. In the event of such a
partial termination, the Plan shall continue to operate and be effective with
regard to all compensation deferred prior to the effective date of such partial
termination.
 
(ii)  Complete Termination. The Board may completely terminate the Plan as
provided in this Section 8(b)(ii). In connection with any complete termination,
the Company shall take all actions necessary so that Participants do not incur
any taxes under Section 409A of the Internal Revenue Code.
 
(1)  In the event the Board causes a complete termination of the Plan (other
than in connection with a Change in Control Event as provided in Section
8(b)(ii)(2)), the Plan shall continue to operate as in a partial termination
except as provided in this Section 8(b)(ii)(1). For a period selected by the
Board of at least twelve (12) months from the date the Board takes action to
terminate the Plan, the Plan shall continue to pay benefits otherwise payable
under the terms of the Plan absent termination
 
 
-7-

--------------------------------------------------------------------------------

 
 
of the Plan. On a date selected by the Board that is more than twelve (12)
months from the date the Board took action to terminate the Plan, the Plan shall
cease to operate, the Company shall determine the balance of each Participant’s
Accounts as of the close of business on such date and the Company shall pay out
such Account balances to the Participants in a single lump sum payment as soon
as practicable after such date, but in no event shall such distribution be made
later than 24 months after the date the Board took action to terminate the Plan.
 
(2)  The Board may completely terminate the Plan at any time during the thirty
(30) days preceding or the twelve (12) months following a Change in Control
Event (as defined in the proposed regulations under Section 409A of the Internal
Revenue Code in effect as of the effective date of the Plan or in any revised or
final regulations adopted after the effective date of the Plan). In that event,
on the effective date of the complete termination, the Plan shall cease to
operate, the Company shall determine the balance of each participant’s Accounts
as of the close of business on such effective date, and the Company shall pay
out such Account balance to the Participants in a single lump sum payment as
soon as practicable after such effective date and in no event later than twelve
(12) months after such effective date.
 
9.  Miscellaneous.
 
(a)  Unsecured General Creditor. The Accounts shall be established solely for
the purpose of measuring the amounts owed to a Participants or beneficiaries
under the Plan. Participants and their beneficiaries, heirs, successors and
assigns shall have no legal or equitable rights, interest or claims in any
property or assets of the Company, nor shall they be beneficiaries of, or have
any rights, claims or interests in any mutual funds, other investment products
or the proceeds therefrom owned or which may be acquired by the Company. Except
as may be provided in Section 9(b), such mutual funds, other investment products
or other assets of the Company shall not be held under any trust for the benefit
of the Participants, their beneficiaries, heirs, successors or assigns, or held
in any way as collateral security for the fulfilling of the obligations of the
Company under the Plan. Any and all of the Company’s assets shall be, and
remain, the general, unpledged, unrestricted assets of the Company. The
Company’s obligation under the Plan shall be that of an unfunded and unsecured
promise to pay money in the future, and the rights of Participants and
beneficiaries shall be no greater than those of unsecured general creditors of
the Company.
 
(b)  Trust Fund. The Company shall be responsible for the payment of all
benefits provided under the Plan. The Company may establish one or more trusts,
with such trustees as the Board may approve, for the purpose of providing for
the payment of such benefits, but the Company shall have no obligation to
contribute to such trusts except as specifically provided in the applicable
trust documents. Such trust or trusts shall be irrevocable, but the assets
thereof shall be subject to the claims of the Company’s creditors. To the extent
any benefits provided under the Plan are actually paid from any such trust, the
Company shall have no further obligation with respect thereto, but to the extent
not so paid, such benefits shall remain the obligation of, and shall be paid by,
the Company.
 
 
-8-

--------------------------------------------------------------------------------

 
 
(c)  Non-assignability. Neither a Participant nor any other person shall have
the right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate or convey in advance of actual receipt
the amounts, if any, payable hereunder, or any part thereof, which are, and all
rights to which are, expressly declared to be non-assignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.
 
(d)  Governing Law. The provisions of this Plan shall be construed and
interpreted according to the laws of the State of Oregon, except as preempted by
federal law.
 
(e)  Validity. In case any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but this Plan shall be construed and enforced as if such
illegal and invalid provisions had never been inserted herein.
 
(f)  Notice. Any notice or filing required or permitted to be given to the
Company or the Committee under the Plan shall be sufficient if in writing and
hand delivered, or sent by registered or certified mail, to the Secretary of the
Company. Such notice shall be deemed given as of the date of delivery or, if
delivery is made by mail, as of the date shown on the postmark on the receipt
for registration or certification.
 
(g)  Successors. The provisions of this Plan shall bind and inure to the benefit
of the Company and its successors and assigns. The term successors as used
herein shall include any corporate or other business entity which shall, whether
by merger, consolidation, purchase or otherwise acquire all or substantially all
of the business and assets of the Company, and successors of any such
corporation or other business entity.
 
The foregoing Plan was approved by the Board of Directors of Schnitzer Steel
Industries, Inc. on ____________, 2006.



   
SCHNITZER STEEL INDUSTRIES, INC.
 
 
 
   
   
      By:     

--------------------------------------------------------------------------------

      Title      

--------------------------------------------------------------------------------

            

 
 
-9-

--------------------------------------------------------------------------------

 